Continuation of 12. The request for reconsideration has been considered but does NOT place the application into condition for allowance because:

Applicant's arguments have been fully considered but they are not persuasive. 
Applicant submits the ports of Corl reduce "effective cross-sectional area," whereas the present invention reduces "actual cross-sectional diameter" (Remarks, pg. 8). 
The examiner respectfully disagrees. Based on Applicant's Representative explanation of the difference between the effective and actual cross-sectional profile discussed in the interview held 05/17/2021, embodiments of Applicant's invention encompassed by the present claims (e.g., Fig. 6) have an actual cross-sectional diameter that is not reduced. Additionally, Applicant's own specification describes the skive(s) as reducing "effective" cross-sectional profile of the catheter (e.g., ¶ [0055]). Lastly, the claim language does not specify an "actual" cross-sectional diameter is reduced, but rather recites the skive(s) reduces a cross sectional area, which is consistent with the disclosure of Corl. 
Applicant submits, the perfusion ports of Corl are not skives as defined by the claim, and do not extend along an entire length of a catheter portion that extends across an intra-stenosis lumen (Remarks, pgs. 8-9). Applicant further contends, even if the ports of Corl are considered skives, the "routine non-limiting statement of Corl regarding the size and shape of the perfusion ports does not expand the disclosure of Corl to encompass the features of independent claim 1, without any specific reasons provided to do so" (Remarks, pg. 9). 
The examiner respectfully disagrees. Applicant discloses a skive refers to "the slot, cut, or other opening in the structure" (¶ [0035]). Accordingly, the perfusion port(s) of Corl is reasonably encompassed by the term skive. The examiner/rejection of record does not contend that Corl expressly teaches a single skive that extends longitudinally along an entire length of the middle wall portion. However, Corl does illustrate the skives/ports span the length of the middle wall portion of the catheter (e.g., Fig. 17, ports on either side of the stenosis and in the middle thereof) 
Applicant submits that the skives as claimed are more than mere matter of design choice because the skives have the benefit of reducing the cross-sectional area of the catheter shaft (Remarks, pg. 10). Applicant further submits that requiring an applicant to disclose a particular advantage or purpose to avoid an obviousness rejection is improper (Remarks, pg. 10). 
The examiner respectfully disagrees. As noted above, not all of the embodiments of the present invention encompassed by the present have a reduced "actual" cross-sectional diameter. For example, the outer diameter of the catheter of Applicant's Fig. 6 is substantially constant throughout the length of the catheter. Consistent with MPEP 716.02(f), the examiner does not contend that a particular advantage or purpose for a particular feature must be present in the specification as of filing. However, Applicant has failed to disclose or provide any evidence and/or arguments sufficiently rebutting the conclusion that an elongate opening(s), rather than a plurality of spaced smaller ones as expressly illustrated by Corl, is any more than a matter of design choice, as each embodiment reduces cross-sectional area of the device to reduce errors in distal pressure measurements. 
Applicant further submits Corl does not contemplate replacing a single perfusion port with a much larger perfusion port having a different size and shape and additional functionality and that a 
The examiner respectfully disagrees and notes the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Corl expressly discloses any number and arrangement of perfusion ports may be utilized, and the perfusion ports may be of varied shapes and sizes (¶ [0066]). Corl additionally discloses a number of small holes can be used to allow for the passage of a similar volume of fluid as a larger opening, reasonably suggesting the plurality of perfusion ports spanning the length of the middle wall portion could predictably be replaced by a larger, elongated port/skive. While the skives/openings in Moehle are not expressly disclosed as being used across a stenosis, Moehle similarly suggests the same, e.g., a longer single opening can be used as an alternative to a plurality of smaller openings to similarly permit blood flow between an inner lumen of a catheter to the outside of said catheter body. 
For at least the above reasons, the outstanding rejections have been maintained. 


/Meredith Weare/Primary Examiner, Art Unit 3791